On appeal from order granting in part and denying in part motion of appellant for a further bill of particulars, order modified on the facts by striking out the words “ In all other respects the motion is denied” and by adding at the foot of the ordering paragraph the following: “ A general statement of the acts or omissions constituting the negligence claimed ” and “ The acts or omissions of the defendant alleged to constitute a violation of the Labor Laws of the State of Hew York, the rules of the Labor Department and other laws, ordinances, rules and regulations.” As so modified, the order, insofar as appealed from, is affirmed, with ten dollars costs and disbursements to appellant. Plaintiff’s time within which to serve a further bill of particulars is extended until ten days from the date of servie# *868of a copy of the order to be entered hereon, together with notice of entry. No opinion. Close, P. J., Hagarty, Carswell, Lewis and Aldrich, JJ., concur. [See post, p. 988.]